Order filed October 6, 2022




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-22-00639-CV
                                   ____________

                         DARRELL J. HARPER, Appellant

                                         V.

 HARRIS COUNTY TAX ASSESSOR-COLLECTOR AND ANN HARRIS
                     BENNETT, Appellees


                    On Appeal from the 295th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2021-13792

                                    ORDER

      The notice of appeal in this case was filed September 1, 2022. To date, the
filing fee of $205.00 has not been paid. No evidence that appellant is excused by
statute or the Texas Rules of Appellate Procedure from paying costs has been filed.
See Tex. R. App. P. 5.

      Accordingly, appellant is ordered to pay the filing fee in the amount of
$205.00 to the clerk of this court within ten (10) days of the date of this order. If
appellant fails to do so, the appeal is subject to dismissal without further notice for
want of prosecution. See Tex. R. App. P. 42.3(b).



                                   PER CURIAM



Panel Consists of Chief Justice Christopher and Justices Wise and Hassan.